Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The amendment filed on 8/14/2022 amending all claims drawn to the elected invention and presenting only claims drawn to an independent and distinct invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because they all now include limitations drawn to a seed singulator which was not previously claimed in any manner and so was not searched or considered in the first action on the merits. 
The general policy of the Office is that applicants are not permitted to shift to claim another invention after an Office action on the merits is made. The applicant cannot, as a matter of right, file a request for continued examination (RCE) on claims that are independent or distinct from the claims previously claimed and examined. See MPEP §819.  
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        September 6, 2022